DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 04/22/2022.	
3.	Claims 1-5, 9-21 are pending. Claims 1-5, 9-21 are under examination on the merits. Claims 1-4, 19-21 are amended. Claims 6-8 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant’s arguments with respect to claims 1-5, 9-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.   
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5, 9-13, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Linke et al. (US Pub. No. 2017/0275468 A1, hereinafter “”468”) in view of Sugishima et al. (US Pub. No. 2014/0168805 A1, hereinafter “”805”), and Muro et al. (US Pub. No. 2016/014 6986 A1, hereinafter “”986”).

Regarding claim 1: “468 teaching  a coloring composition (Page 1, [0008]) comprising: a metal azo pigment which includes at least one kind of an anion selected from an azo compound represented by Formula (I) or an azo compound having a tautomeric structure of the azo compound represented by Formula (I) (Page 1, [0010]; Page 21, Claim 1), two or more kinds of metal ions (Page 1, [0027] to  Page 2, [0028]), and a melamine compound (Page 1, [0008]; Page 21, Claim 1), a polymerizable compound (Page 8, [0187]; Page 8, [0197]; Page 9, [0215]), and a solvent (Page 8, [0187]; Page 8, [0197]; Page 9, [0218]). “465 does not expressly teach i) the coloring composition comprising: a basic pigment derivative represented by Formula syn 2, and ii) the solvent includes toluene and a solvent other than toluene, and a content of toluene in the coloring composition is 0.1 to 10 ppm by mass. 
Referring to i), “805 teaches a method for manufacturing a color filter, including:  (a) forming a first colored layer with a first coloring composition to form a plurality of first colored pixels (Page 1, [0011]-[0012]), wherein the first coloring composition contains a colorant and a resin (Page 2, [0030]). “805 teaches when the colored compound contains a pigment as a colorant, it is preferred to further contain a pigment derivative represented by Formula syn 2 (Page 42, [0408]; Page 43, compounds (A-1) and (A-2)) in order to enhance the adsorptive properties of the dispersion resin to the pigment (Page 41, [0396]).
Referring to ii), “986 teaches a colored composition (Page 1, [0009]) comprising a dye multimer (A) and a solvent (B) (Page 1, [0012]; Page 64, Claim 1), wherein the concentration of toluene in the colored composition is 0.01 ppm to 13 ppm (Page 2, [0040]; Page 64, Claim 2) with benefit of adjusting the concentration of toluene within these ranges, it is possible for toluene to effectively inhibit hydrophobic components (for example, a curable compound) in the composition from being aggregated to a degree more than necessary. As a result, phase separation does not occur even when placed for an extended long period of time, and thus, a more uniform line width of the pattern can be maintained (Page 2, [0041]). 
In an analogous art of the color composition for color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the coloring composition by “468, so as to include the coloring composition, further comprising: a pigment derivative, wherein the pigment derivative is a basic pigment derivative represented by Formula syn 2 as taught by “805, and would have been motivated to do so with reasonable expectation that this would result in providing to enhance the adsorptive properties of the dispersion resin to the pigment as suggested by “805 (Page 41, [0396]).
In an analogous art of the color composition for color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the solvent by “468, so as to include toluene and a solvent other than toluene, and a content of toluene in the coloring composition is 0.1 to 10 ppm by mass as taught by “986, and would have been motivated to do so with reasonable expectation that this would result in providing to adjust the concentration of toluene within these ranges, it is possible for toluene to effectively inhibit hydrophobic components (for example, a curable compound) in the composition from being aggregated to a degree more than necessary. As a result, phase separation does not occur even when placed for an extended long period of time, and thus, a more uniform line width of the pattern can be maintained as suggested by “986 (Page 2, [0041]). 

	Regarding claim 2: “468 teaches the coloring composition (Page 1, [0008]), wherein the metal azo pigment includes the anion, the metal ions including at least Zn2+ and Cu2+, and the melamine compound (Page 1, [0017]-[0025]); Page 21, Claim 1).

Regarding claim 3: “468 teaches the coloring composition (Page 1, [0008]), wherein the at least Zn2+ and Cu2 are contained in a total amount of 95% to 100% by mole based on 1 mol of all the metal ions in the metal azo pigment (Pages 1-2, [0027]). 

 Regarding claim 4: “468 teaches the coloring composition (Page 1, [0008]), wherein a molar ratio of the at least  Zn2+ to Cu2+ in the metal azo pigment is Zn2+ : Cu2+ = 199:1 to 1:15 (Page 2, [0028]).
Regarding claim 5: “468 teaches the coloring composition (Page 1, [0008]),  wherein the melamine compound in the metal azo pigment is a compound represented by Formula (II) as set forth (Page 1, [0020]-[0026]; Page 21, Claim 1).

Regarding claims 9,12: The disclosure of “468 in view of “805, and “986  is adequately set forth in paragraph above and is incorporated herein by reference. “ 468 teaches a process for producing color filters for liquid-crystal displays with the photoresist, the process comprising a) applying the photoresist to a substrate, b) exposing the photoresist by means of a photomask, c) curing, and d) developing to provide a finished colored color filter (Page 21, Claim 20). ”986 teaches a method for producing a color filter, comprising: applying the colored composition onto a support to form a colored composition layer, followed by curing, to form a colored layer, forming a photoresist layer on the colored layer, patterning the photoresist layer by exposure and development to obtain a resist pattern, and dry-etching the colored layer using the resist pattern as an etching mask (Page 64, Claim 11), a color filter having the cured film (Page 64, Claim 12), a solid-state image sensor comprising the color filter (Page 64, Claim 13), and an image display device comprising the color filter (Page 64, Claim 14) 

Regarding claim 10: “468 teaches a method for producing a film, comprising: applying the coloring composition on a support (Page 1, [0008]; Page 21, Claims 19-20). 

Regarding claim 11: “468 teaches a method for producing a color filter, comprising:
the method for producing a film (Page 1, [0008]; Page 21, Claims 19-20). 

Regarding claim 13: “468 teaches a method for producing an image display device, comprising: the method for producing a film (Page 1, [0008]; Page 21, Claims 19-20). 

Regarding claim 17: “468 teaches the coloring composition (Page 1, [0008]), wherein Zn2+ and Cu2 are contained in a total amount of 99.9% to 100% by mole based on 1 mol of all the metal ions in the metal azo pigment (Pages 1-2, [0027]). 

Regarding claim 18: “468 teaches the coloring composition (Page 1, [0008]), wherein Zn2+ and Cu2 are contained in a total amount of 100% by mole based on 1 mol of all the metal ions in the metal azo pigment (Pages 1-2, [0027]). 

Regarding claims 19-21: “468 teaches the coloring composition (Page 1, [0008]), wherein the metal ions include at least one metal ion Me3, and the at least one metal ion Me3 is at least one selected from the group as set forth (Page 2, [0031]).   

8.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Linke et al. (US Pub. No. 2017/0275468 A1, hereinafter “”468”) in view of Sugishima et al. (US Pub. No. 2014/0168805 A1, hereinafter “”805”), and Muro et al. (US Pub. No. 2016/014 6986 A1, hereinafter “”986”) as applied to claim 1 above, and further in view of Tsuruta et al. (WO 2015/151999 A1, equivalent to US Pub. No. 2017/0012072 A1, hereinafter “”072”).

Regarding claims 14-16: The disclosure of “468 in view of “805, and “986  is adequately set forth in paragraph 7 above and is incorporated herein by reference. “468 in view of “805 and “986 does not expressly teach the polymerizable compound includes a monomer having an ethylenically unsaturated bonding group and a polymer having an ethylenically unsaturated bonding group, the molecular weight of the monomer having an ethylenically unsaturated bonding group is less than 3,000, the C=C equivalent of the monomer having an ethylenically unsaturated bonding group is 50 to 1,000, the molecular weight of the polymer having an ethylenically unsaturated bonding group is 3,000 or more, the C=C equivalent of the polymer having an ethylenically unsaturated bonding group is 100 to 5,000, preferably 100 to 4,000 , and the content of the polymer having an ethylenically unsaturated bonding group is 5 to 500 parts by mass with respect to 100 parts by mass of the monomer having an ethylenically unsaturated bonding
group.
	However, “072 teaches an infrared sensor which has an infrared transmitting filter and a 
near-infrared absorbing filter (Page 1, [0003]) comprising  KAYARAD DPHA (manufactured by Nippon Kayaku Co., Ltd., dipentaerythritol hexaacrylate, C=C equivalent=96) (Page 47, [0200]) and a resin having the structure (Mw=11,000; a numerical value added to the main chain represents the number of moles; PGMEA solution having a solid content of 40% by mass; in the formula, Me represents a methyl group; C=C equivalent=705) (Page 80, alkali-soluble resin 1, polymerizable compound 1) and the content of the polymer having an ethylenically unsaturated bonding group is 1.1 parts by mass with respect to 1.8 parts by mass of the monomer having an ethylenically unsaturated bonding group (Page 79, [0557], Experimental Example 1) with benefit of providing a curable compound as the polymerizable compound (Page 47, [0196]) in order to improve heat resistance, and the crosslinking efficiency of the colored composition (Page 47, [0196]). 
In an analogous art of the color composition for color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the coloring composition by “468, so as to include the polymerizable compound includes a monomer having an ethylenically unsaturated bonding group and a polymer having an ethylenically unsaturated bonding group, the molecular weight of the monomer having an ethylenically unsaturated bonding group is less than 3,000, the C=C equivalent of the monomer having an ethylenically unsaturated bonding group is 50 to 1,000, the molecular weight of the polymer having an ethylenically unsaturated bonding group is 3,000 or more, the C=C equivalent of the polymer having an ethylenically unsaturated bonding group is 100 to 5,000, preferably 100 to 4,000, and the content of the polymer having an ethylenically unsaturated bonding group is 5 to 500 parts by mass with respect to 100 parts by mass of the monomer having an ethylenically unsaturated bonding group as taught by “072, and would have been motivated to do so with reasonable expectation that this would result in providing a curable compound as the polymerizable compound (Page 47, [0196]) in order to improve heat resistance, and the crosslinking efficiency of the colored composition as suggested by “072  (Page 47, [0196]). 

Response to Arguments
9.	Applicant’s arguments with respect to claims 1-5, 9-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.   

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571)270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
04/27/2022